DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 6-20-22 has been entered.  Claims 1 and 22 have been amended.  Claims 67-68 have been canceled.  Claims 79-82 have been added.  Claims 1, 22, 45-46, 48-49, 63-66 and 69-82 are pending and under consideration.

The following rejections are necessitated by the amendment filed on 6-20-22:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 22, 45, 48-49 and 76-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., 1996 (Yeast, Vol. 12: 965-975) as evidenced by Visus et al., 2007 (Cancer Res. Vol. 67(21): p. 10538-10545) and Feng et al., 2018 (Cancer Medicine, Vol. 7, p. 6124-6136) and in view of Kay et al., November 21, 2013 (US 20130312126 A1).
Claims 1, 45, 48-49 and 76-77 are directed to an artificial nucleic acid molecule comprising a) at least one open reading frame (ORF) encoding a pathogen antigen, a tumor antigen or a human therapeutic protein, b) at least one Sac Domain-Containing Inositol Phosphatase 3 (FIG4) 3’-untranslated region element (3’-UTR element) comprising a nucleic acid sequence from a FIG4 gene 3’-UTR, and c) a poly(A) sequence having a length of 40 to 200 adenine nucleotides, wherein said ORF is heterologous to said 3’UTR element and wherein said 3’UTR element is positioned between said ORF and said poly(A) sequence, a cell comprising the artificial nucleic acid of claim 1 and a pharmaceutical composition comprising the artificial nucleic acid of claim 1.  Claim 49 further comprises one or more pharmaceutically acceptable vehicles, diluents, excipients and/or adjuvants.  Claim 76 specifies the ORF encodes a pathogen antigen.  Claim 77 specifies the ORF encodes a tumor antigen.
Claim 22 is directed to a vector comprising a) an ORF encoding a pathogen antigen, tumor antigen or a human therapeutic protein, b) at least one Sac Domain-Containing Inositol Phosphatase 3 (FIG4)  3’-untranslated region element (3’-UTR element) comprising a nucleic acid sequence from a FIG4 gene 3’-UTR, and c) a poly(A) sequence having a length of 40 to 200 adenine nucleotides, wherein said ORF is heterologous to said 3’UTR element and wherein said 3’-UTR element is positioned between said ORF and said poly(A) sequence.
Bauer characterizes the SAC3 gene of S. cerevisiae (e.g. Title).  pRB391 contains about 13 kb of chromosomal yeast DNA including the SAC3 gene.  The plasmids used for complementation analysis were constructed by integration of fragments derived from pRB391 into vector YCp50 (e.g. p. 966, left column, last paragraph).  The yeast sac3:1::LEU2 disruption strain is used in the complementation study (e.g. p. 966, left column, 2nd full paragraph) (claim 45).  In Figure 1A, the plasmid pRB391 contains HOM2 ORF and full-length genomic sequence of yeast SAC3 gene.  Plasmid pRB391-3 contains part of HOM2 gene and the whole SAC3 gene sequences.  Figure 1B shows plasmid sac3-1 contains HOM2 ORF and Leu2 gene.  A 5.9 kb PstI DNA fragment codes for a large 3903 ORF corresponding to the SAC3 gene and part of another ORF upstream of SAC3.  The SAC3 gene codes for a 1301 amino acid hydrophilic protein with a MW of 150 kDa (e.g. p. 968, left column, 1st paragraph).  Figure 2 shows the SAC3 gene sequence and the encoded amino acid sequence.  The sequence after the termination codon TAA is considered 3’-UTR of the SAC3 gene (also known as FIG4 gene).  Both HOM2 ORF and Leu2 gene are heterologous to SAC3 3’-UTR (FIG4 3’-UTR).  The plasmids pRB391 and pRB391-3 comprise the whole SAC3 gene sequence, including ORF and 3’-UTR, and no reporter gene in the ORF (claims 1 and 22).  The buffer solution containing the plasmids pRB391 and pRB391-3 is considered a pharmaceutical acceptable vehicle or diluent and it is considered a pharmaceutical composition (claims 48 and 49).  Since the plasmid contains the whole yeast SAC3 gene sequence, it is inherent that the SAC3 gene sequence would contain the polyadenylation signal, which is located 3’ of the 3’-UTR.  When mRNA is produced and after post-transcription modification, poly(A) tail will be added at the 3’ end of 3’-UTR.  Therefore, the 3’-UTR element is positioned between the ORF and the poly(A) sequence.
Visus teaches “identification of human aldehyde dehydrogenase 1 family member A1 as a novel CD8+ T cell-defined tumor antigen in squamous cell carcinoma of the head and neck” (e.g. Title).  It is apparent that the human aldehyde dehydrogenase 1 family A1 is a novel T cell tumor antigen.  Feng et al., 2018 (Cancer Medicine, Vol. 7, p. 6124-6136) reports that “Lactate dehydrogenase A: A key player in carcinogenesis and potential target in cancer therapy” (e.g. Title).  The specification fails to specifically define the phrase “tumor antigen”.  Since both HOM2 (aspartic beta semi-aldehyde dehydrogenase) ORF and Leu2 (3-isopropylmalate dehydrogenase) gene encode dehydrogenases and the human aldehyde dehydrogenase 1 family member A1 is a tumor antigen as evidenced by Visus and lactate dehydrogenase is also a tumor antigen as evidenced by Feng, the HMO2 protein and Leu2 protein can be considered tumor antigens (For claims 1, 22 and 77).
Further, claims 1, 22 and 76 also read on ORF encoding a pathogen antigen.  HOM2 and Leu2 proteins are yeast proteins and they would be foreign antigens when they are introduced into a mammalian subject, such as a human subject, and they would cause immune response from the host subject.  The specification fails to specifically define the phrase “pathogen antigen”.  Therefore, the HOM2 protein and Leu2 protein can be considered pathogen antigens, and they anticipate the limitation “pathogen antigen” recited in claims 1, 22 and 76.
Bauer does not specifically teach a poly(A) sequence having a length of 40 to 200 adenine nucleotides.
Kay teaches methods and compositions for modulating coding sequence expression in mammal.  An RNAi agent or a transcription template thereof, e.g. a DNA encoding an shRNA, is administered to a non-embryonic mammal (e.g. Abstract).  The naked RNAs that may be introduced into a target cell may or may not encode a protein upon introduction into the target cell.  The naked RNA generally includes at least a polyadenylation signal, and the polyA tail, when present, generally range in length from about 10 to 300, usually from about 30 to 50 (e.g. [0092]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a poly(A) sequence hagin a length of 40 to 200 adenine nucleotides because Bauer teaches plasmids pRB391 and pRB391-3 comprise the whole SAC3 gene sequence, including ORF and 3’-UTR, and no reporter gene in the ORF and both HOM2 ORF and Leu2 gene are heterologous to SAC3 3’-UTR (FIG4 3’-UTR), Kay teaches naked RNAs may or may not encode a protein and the naked RNA generally includes at least a polyadenylation signal, and the polyA tail, when present, generally range in length from about 10 to 300, usually from about 30 to 50.  Both Bauer and Kay teach transcription unit containing polyadenylation signal for expressing proteins and since Kay teaches the naked RNA expressing protein can include a polyA tail having a length from 10 to 300, which encompasses the range of 40 to 200 adenine nucleotides, it would be obvious for one of ordinary skill in the art to use the poly(A) sequence having the length of 40-200 nt as taught by Kay in the expression vector taught by Bauer in order to express the desired marker protein and to characterize the SAC3 gene with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the plasmid for complementation analysis or sequence analysis as taught by Bauer with reasonable expectation of success.

Claim(s) 1 and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., 1996 (Yeast, Vol. 12: 965-975) as evidenced by Visus et al., 2007 (Cancer Res. Vol. 67(21): p. 10538-10545) and Feng et al., 2018 (Cancer Medicine, Vol. 7, p. 6124-6136) and in view of Kay et al., November 21, 2013 (US 20130312126 A1) as applied to claims 1, 22, 45, 48-49 and 76-77 above, and further in view of Goodearl, A., 1999 (US Patent No. 5,882,893 A).
Claims 1 and 63-64 are directed to an artificial nucleic acid molecule comprising a) at least one open reading frame (ORF) encoding a pathogen antigen, a tumor antigen or a human therapeutic protein, b) at least one Sac Domain-Containing Inositol Phosphatase 3 (FIG4) 3’-untranslated region element (3’-UTR element) comprising a nucleic acid sequence from a FIG4 gene 3’-UTR, and c) a poly(A) sequence having a length of 40 to 200 adenine nucleotides, wherein said ORF is heterologous to said 3’UTR element and wherein said 3’UTR element is positioned between said ORF and said poly(A) sequence.  Claim 63 reads on a kit comprising an artificial nucleic acid of claim 1.  Claim 64 further comprises instruction for use, cells, an adjuvant, means for administration, a pharmaceutically acceptable carrier and/or solution etc.
Bauer characterizes the SAC3 gene of S. cerevisiae (e.g. Title).  pRB391 contains about 13 kb of chromosomal yeast DNA including the SAC3 gene.  The plasmids used for complementation analysis were constructed by integration of fragments derived from pRB391 into vector YCp50 (e.g. p. 966, left column, last paragraph).  The yeast sac3:1::LEU2 disruption strain is used in the complementation study (e.g. p. 966, left column, 2nd full paragraph) (claim 45).  In Figure 1A, the plasmid pRB391 contains HOM2 ORF and full-length genomic sequence of yeast SAC3 gene.  Plasmid pRB391-3 contains part of HOM2 gene and the whole SAC3 gene sequences.  Figure 1B shows plasmid sac3-1 contains HOM2 ORF and Leu2 gene.  A 5.9 kb PstI DNA fragment codes for a large 3903 ORF corresponding to the SAC3 gene and part of another ORF upstream of SAC3.  The SAC3 gene codes for a 1301 amino acid hydrophilic protein with a MW of 150 kDa (e.g. p. 968, left column, 1st paragraph).  Figure 2 shows the SAC3 gene sequence and the encoded amino acid sequence.  The sequence after the termination codon TAA is considered 3’-UTR of the SAC3 gene (also known as FIG4 gene).  Both HOM2 ORF and Leu2 gene are heterologous to SAC3 3’-UTR (FIG4 3’-UTR).  The plasmids pRB391 and pRB391-3 comprise the whole SAC3 gene sequence, including ORF and 3’-UTR, and no reporter gene in the ORF (claims 1 and 22).  The buffer solution containing the plasmids pRB391 and pRB391-3 is considered a pharmaceutical acceptable vehicle or diluent and it is considered a pharmaceutical composition (claims 48 and 49).  Since the plasmid contains the whole yeast SAC3 gene sequence, it is inherent that the SAC3 gene sequence would contain the polyadenylation signal, which is located 3’ of the 3’-UTR.  Therefore, the 3’-UTR element is positioned between the ORF and the poly(A) sequence.
Visus teaches “identification of human aldehyde dehydrogenase 1 family member A1 as a novel CD8+ T cell-defined tumor antigen in squamous cell carcinoma of the head and neck” (e.g. Title).  It is apparent that the human aldehyde dehydrogenase 1 family A1 is a novel T cell tumor antigen.  Feng et al., 2018 (Cancer Medicine, Vol. 7, p. 6124-6136) reports that “Lactate dehydrogenase A: A key player in carcinogenesis and potential target in cancer therapy” (e.g. Title).  The specification fails to specifically define the phrase “tumor antigen”.  Since both HOM2 (aspartic beta semi-aldehyde dehydrogenase) ORF and Leu2 (3-isopropylmalate dehydrogenase) gene encode dehydrogenases and the human aldehyde dehydrogenase 1 family member A1 is a tumor antigen as evidenced by Visus and lactate dehydrogenase is also a tumor antigen as evidenced by Feng, the HMO2 protein and Leu2 protein can be considered tumor antigens (For claims 1, 22 and 77).
Further, claims 1, 22 and 76 also read on ORF encoding a pathogen antigen.  HOM2 and Leu2 proteins are yeast proteins and they would be foreign antigens when they are introduced into a mammalian subject, such as a human subject, and they would cause immune response from the host subject.  The specification fails to specifically define the phrase “pathogen antigen”.  Therefore, the HOM2 protein and Leu2 protein can be considered pathogen antigens, and they anticipate the limitation “pathogen antigen” recited in claims 1, 22 and 76.
Bauer does not specifically teach using a kit comprising the artificial nucleic acid molecule.
Goodearl teaches kits comprising nucleotide sequences and instructions for use in detecting the presence of a nucleic acid molecule in a sample (e.g. claim 10).  Goodearl also teaches a kit comprising a labeled or labelable compound or agent capable of detecting mACHR-6 (muscarinic acetylcholine receptor 6) polypeptide or mRNA in a biological sample (e.g. column44, lines 28-37).  It is apparent that the agent can be a polypeptide or an antibody because mACHR-6 is a receptor.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a kit containing the claimed artificial nucleic acid or also include instruction for use because Bauer teach preparation of a plasmid vector comprising the whole yeast SAC3 gene sequences and Goodearl teaches preparation of a kit containing nucleotide sequences and instructions for detecting a nucleic acid molecule and a kit comprising an agent that can detect mACHR-6 polypeptide or mRNA.  The plasmids taught by Bauer is nucleotide sequence and one of ordinary skill in the art would have been motivated to prepare a kit comprising the plasmids and instruction for use for the use of the plasmids with reasonable expectation of success. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the plasmid for complementation analysis or sequence analysis as taught by Bauer with reasonable expectation of success.

Claim 1, 45-46, 69 and 74 are rejected and newly added claims 79 and 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., 1996 (Yeast, Vol. 12: 965-975) as evidenced by Visus et al., 2007 (Cancer Res. Vol. 67(21): p. 10538-10545) and Feng et al., 2018 (Cancer Medicine, Vol. 7, p. 6124-6136) and in view of Kay et al., November 21, 2013 (US 20130312126 A1) as applied to claims 1, 22, 45, 48-49 and 76-77 above, and further in view of Liu et al., 2007 (US 20070172949 A9, IDS).
Claims 1, 45-46, 69 and 74 are directed to an artificial nucleic acid molecule comprising a) at least one open reading frame (ORF) encoding a pathogen antigen, a tumor antigen or a human therapeutic protein, b) at least one Sac Domain-Containing Inositol Phosphatase 3 (FIG4) 3’-untranslated region element (3’-UTR element) comprising a nucleic acid sequence from a FIG4 gene 3’-UTR, and c) a poly(A) sequence having a length of 40 to 200 adenine nucleotides, wherein said ORF is heterologous to said 3’UTR element and wherein said 3’UTR element is positioned between said ORF and said poly(A) sequence, and a cell comprising an artificial nucleic acid molecule of claim 1.  Claim 46 specifies the cell is a mammalian cell.  Claim 69 further comprises a 5’-cap structure, a 5’-UTR, a poly(C) sequence, a histone stem-loop, and/or an IRES-motif.  Claim 74 specifies the artificial nucleic acid is an mRNA molecule. 
Claims 79 and 81-82 are directed to a purified artificial mRNA molecule comprising, from 5’ to 3’, a) at least one open reading frame (ORF) encoding a pathogen antigen, a tumor antigen or a human therapeutic protein, b) at least one Sac Domain-Containing Inositol Phosphatase 3 (FIG4) 3’-untranslated region element (3’-UTR element) comprising a nucleic acid sequence from a FIG4 gene 3’-UTR, and c) a poly(A) sequence having a length of 40 to 200 adenine nucleotides, wherein said ORF is heterologous to said 3’UTR element.  Claim 81 specifies the ORF encodes a pathogen antigen.  Claim 82 specifies the ORF encodes a tumor antigen.
The teachings of Bauer, Visus, Feng and Kay are as discussed above.  Bauer, Visus, Feng and Kay do not specifically teach a mammalian cell comprising the artificial nucleic acid or the use of a histone stem-loop in the artificial nucleic acid or the artificial nucleic acid is an mRNA molecule.
Liu teaches novel vectors and viral vectors capable of expressing exogenous gene or exogenous nucleic acid sequences in a target cell of interest, such as T cells, bone marrow cells, epithelial cells and liver cells.  The nucleic acid components of the vectors may include one or more native promoter/enhancer regions having modified sequence segments, one or more non-native promoter/enhancer or non-native promoter’s gene or gene segment, and a native viral vector terminator or processing signal or segment thereof (e.g. Abstract).  Virus and nucleic acid vectors provide a means to deliver nucleic acid sequence to cells, and they are widely used in gene therapy applications (e.g. [0003]).  The promoter sequence can be replaced with sequences for a stem-loop processing signal derived from mouse histone H2A614 gene.  Retrovirus vectors containing these modifications can be produced by transfection of packaging cells with this plasmid vector and selection of a producer cell line.  Such retrovirus vectors can be used for delivery of an exogenous nucleic acid to a target cell wherein mRNA expressed from exogenous nucleic acid can be polyadenylated by using the downstream element of both the non-native mouse histone H2kA614 stem-loop processing signal and the retrovirus AATAA element (e.g. [0146]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a mammalian cell comprising the artificial nucleic acid because Bauer teaches preparation of plasmid pRB391 containing full-length genomic sequence of yeast SAC3 gene and plasmid pRB391-3 containing part of HOM2 gene and the whole SAC3 gene sequences, and the yeast sac3:1::LEU2 disruption strain is used in the complementation study of plasmid pRB391-3, i.e. the plasmid pRB391-3 is introduced into the yeast strain, and Liu teaches novel vectors and viral vectors capable of expressing exogenous gene or exogenous nucleic acid sequences in a target cell of interest, such as T cells, bone marrow cells, epithelial cells and liver cells.  Both Bauer and Liu teach introduction of a nucleic acid vector into a host cell, therefore, it would be obvious for one of ordinary skill in the art to substitute the yeast cells taught by Bauer with the T cells, bone marrow cells, epithelial cells and liver cells (mammalian cells) taught by Liu for preparing a mammalian cell comprising the artificial nucleic acid molecule with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a histone stem-loop in the artificial nucleic acid because Bauer teaches preparation of plasmid pRB391 containing full-length genomic sequence of yeast SAC3 gene and plasmid pRB391-3 containing part of HOM2 gene and the whole SAC3 gene sequences, and Liu teaches the vectors may include one or more native promoter/enhancer regions having modified sequence segments, one or more non-native promoter/enhancer or non-native promoter’s gene or gene segment, and a native viral vector terminator or processing signal or segment thereof, and the promoter sequence can be replaced with sequences for a stem-loop processing signal derived from mouse histone H2A614 gene such that mRNA expressed from exogenous nucleic acid can be polyadenylated by using the downstream element of both the non-native mouse histone H2kA614 stem-loop processing signal and the retrovirus AATAA element.  It would be obvious for one of ordinary skill in the art to use histone stem-loop in the vectors taught by Bauer in order to polyadenylate the expressed mRNA with reasonable expectation of success.  It also would be obvious for one of ordinary skill in the art that the artificial nucleic acid is an mRNA molecule because Liu teaches mRNA expressed from exogenous nucleic acid can be polyadenylated by using the downstream element of both the non-native mouse histone H2kA614 stem-loop processing signal and the retrovirus AATAA element.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the plasmid for complementation analysis or sequence analysis as taught by Bauer with reasonable expectation of success.

Claims 1 and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., 1996 (Yeast, Vol. 12: 965-975) as evidenced by Visus et al., 2007 (Cancer Res. Vol. 67(21): p. 10538-10545) and Feng et al., 2018 (Cancer Medicine, Vol. 7, p. 6124-6136) and in view of Kay et al., November 21, 2013 (US 20130312126 A1) and Liu et al., 2007 (US 20070172949 A9, IDS) as applied to claims 1, 45-46, 69, 74, 79 and 81-82 above, and further in view of Thess et al., October 3, 2013 (N_Geneseq Accession No. BAV14908, computer printout pages 10-11).
Claims 1 and 69-70 are directed to an artificial nucleic acid molecule comprising a) at least one open reading frame (ORF) encoding a pathogen antigen, a tumor antigen or a human therapeutic protein, b) at least one Sac Domain-Containing Inositol Phosphatase 3 (FIG4) 3’-untranslated region element (3’-UTR element) comprising a nucleic acid sequence from a FIG4 gene 3’-UTR, and c) a poly(A) sequence having a length of 40 to 200 adenine nucleotides, wherein said ORF is heterologous to said 3’UTR element and wherein said 3’UTR element is positioned between said ORF and said poly(A) sequence.  Claim 69 further comprises a 5’-cap structure, a 5’-UTR, a poly(C) sequence, a histone stem-loop, and/or an IRES-motif.  Claim 70 specifies the histone stem-loop comprises a sequence according to SEQ ID No. 5. 
The teachings of Bauer, Visus, Feng, Kay and Liu are as discussed above.  Bauer, Visus, Feng, Kay and Liu do not specifically teach the sequence of SEQ ID No. 5.
Thess discloses a histone stem-loop sequence, N_Geneseq Accession No. BVA14908, which is 100% identical to the sequence of SEQ ID No. 5.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the sequence of SEQ ID No. 5 because Liu teaches using a stem-loop processing signal derived from mouse histone H2A614 gene in a nucleic acid vector and Thess discloses a histone stem-loop sequence, N_Geneseq Accession No. BVA14908, which is 100% identical to the sequence of SEQ ID No. 5.  It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the stem-loop processing signal taught by Liu with the sequence of SEQ ID No. 5 taught by Thess with reasonable expectation of success because they both are histone stem-loop sequences.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the plasmid for complementation analysis or sequence analysis as taught by Bauer with reasonable expectation of success.

Claims 1, 69 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., 1996 (Yeast, Vol. 12: 965-975) as evidenced by Visus et al., 2007 (Cancer Res. Vol. 67(21): p. 10538-10545) and Feng et al., 2018 (Cancer Medicine, Vol. 7, p. 6124-6136) and in view of Kay et al., November 21, 2013 (US 20130312126 A1) and Liu et al., 2007 (US 20070172949 A9, IDS) as applied to claims 1, 45-46, 69, 74, 79 and 81-82 above, and further in view of Thess, Andreas, 2015 (US 20150218554 A1, effective filing date, 3-27-12).
Claims 1, 69 and 71 are directed to an artificial nucleic acid molecule comprising a) at least one open reading frame (ORF) encoding a pathogen antigen, a tumor antigen or a human therapeutic protein, b) at least one Sac Domain-Containing Inositol Phosphatase 3 (FIG4) 3’-untranslated region element (3’-UTR element) comprising a nucleic acid sequence from a FIG4 gene 3’-UTR, and c) a poly(A) sequence having a length of 40 to 200 adenine nucleotides, wherein said ORF is heterologous to said 3’UTR element and wherein said 3’UTR element is positioned between said ORF and said poly(A) sequence.  Claim 69 further comprises a 5’-cap structure, a 5’-UTR, a poly(C) sequence, a histone stem-loop, and/or an IRES-motif.  Claim 71 specifies the 5’ UTR is a 5’ terminal oligopyrimidine tract UTR.  
Bauer, Visus, Feng, Kay and Liu are as discussed above.  Bauer, Visus, Feng, Kay and Liu do not specifically teach the 5’ UTR is a 5’ terminal oligopyrimidine tract UTR.
Thess teaches an artificial nucleic acid comprising at least one 5’ UTR element derived from a TOP gene, at least one ORF, and preferably at least one histone stem-loop, or further comprises a poly(A) sequence and/or 3’ UTR (e.g. Abstract).  In a vector sequence, the 5’ UTR may comprise elements for controlling gene expression, also called regulatory elements, such as ribosome binding sites or a 5’ terminal oligopyrimidine tract.  The 5’ UTR may be posttranscriptionally modified, for example by addition of a 5’ cap (e.g. [0028]).
 It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the 5’ terminal oligopyrimidine tract UTR sequence as 5’ UTR because both Bauer and Thess teach a vector comprising 5’ UTR, an ORF encoding a protein and 3’ UTR.  Since Thess also teaches 5’ UTR can be a 5’ terminal oligopyrimidine tract, it would be obvious for one of ordinary skill in the art to use the 5’ terminal oligopyrimidine tract in the 5’ UTR as taught by Thess in the plasmid taught by Bauer so as to control gene expression with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the plasmid for complementation analysis or sequence analysis as taught by Bauer or to prepare a vector for gene expression as taught by Thess with reasonable expectation of success.

Claim 1, 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., 1996 (Yeast, Vol. 12: 965-975) as evidenced by Visus et al., 2007 (Cancer Res. Vol. 67(21): p. 10538-10545) and Feng et al., 2018 (Cancer Medicine, Vol. 7, p. 6124-6136) and in view of Kay et al., November 21, 2013 (US 20130312126 A1) as applied to claims 1, 22, 45, 48-49 and 76-77 above, and further in view of Diamond et al., 2014 (US 20140186401 A1, effective filing date 4-28-11).
Claims 1 and 72-73 are directed to an artificial nucleic acid molecule comprising a) at least one open reading frame (ORF) encoding a pathogen antigen, a tumor antigen or a human therapeutic protein, b) at least one Sac Domain-Containing Inositol Phosphatase 3 (FIG4) 3’-untranslated region element (3’-UTR element) comprising a nucleic acid sequence from a FIG4 gene 3’-UTR, and c) a poly(A) sequence having a length of 40 to 200 adenine nucleotides, wherein said ORF is heterologous to said 3’UTR element and wherein said 3’UTR element is positioned between said ORF and said poly(A) sequence.  Claim 72 specifies the G/C content of the ORF is increased compared to the wild type ORF.  Claim 73 specifies the ORF comprises a codon-optimized region.
The teachings of Bauer and Kay are as discussed above.  Bauer and Kay do not specifically teach the G/C content of the ORF is increased compared to the wild type ORF or the ORF comprises a codon-optimized region.
Diamond teaches an expression vector having an expression cassette that encodes an SVN gene and the SVN gene may be a codon-optimized SVN (CO-SVN) to increase the efficiency of SVN expression in a particular delivery vehicle.  The expression vector can be a plasmid, a viral vector or any other suitable vector that is able to express a recombinant protein or nucleic acid (e.g. [0057]). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to increase the G/C content in ORF or to use a codon-optimized region in the ORF because both Bauer and Diamond teach a vector such as a plasmid comprising an ORF or a gene and Diamond teaches the gene in the vector may be a codon-optimized to increase the efficiency of gene expression in a particular delivery vehicle.  It would be obvious for one of ordinary skill in the art to increase the G/C content in ORF or to use a codon-optimized region in the ORF in order to increase the expression of the gene in the vector with reasonable expectation of success. 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the plasmid for complementation analysis or sequence analysis as taught by Bauer with reasonable expectation of success.

Claims 1 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., 1996 (Yeast, Vol. 12: 965-975) as evidenced by Visus et al., 2007 (Cancer Res. Vol. 67(21): p. 10538-10545) and Feng et al., 2018 (Cancer Medicine, Vol. 7, p. 6124-6136) and in view of Kay et al., November 21, 2013 (US 20130312126 A1) as applied to claims 1, 22, 45, 48-49 and 76-77 above, and further in view of Minagawa et al., 2001 (The journal of Biological Chemistry, Vol. 276, No. 25, p. 22011-22015). 
Claims 1 and 65-66 are directed to an artificial nucleic acid molecule comprising a) at least one open reading frame (ORF) encoding a pathogen antigen, a tumor antigen or a human therapeutic protein, b) at least one Sac Domain-Containing Inositol Phosphatase 3 (FIG4) 3’-untranslated region element (3’-UTR element) comprising a nucleic acid sequence from a FIG4 gene 3’-UTR, and c) a poly(A) sequence having a length of 40 to 200 adenine nucleotides, wherein said ORF is heterologous to said 3’UTR element and wherein said 3’UTR element is positioned between said ORF and said poly(A) sequence.  Claims 65 and 66 specifies the FIG4 gene is a mammalian FIG4 gene and a human FIG4 gene, respectively. 
The teachings of Bauer and Kay are as discussed above.  Bauer and Kay do not specifically teach the FIG4 gene is a mammalian FIG4 gene or a human FIG4 gene.
Minagawa teaches full-length human hSac2 cDNA is a 4924-bp cDNA with a 17 bp poly(A)+ stretch, which was inserted at the SalI-NotI site of pBlue-script II SK+ vector (e.g. p. 22014, left column, 1st paragraph).  The expression construct of GST-tagged full-length hSac2 (GST-hSac2) was prepared by using pFASTBAC1 vector.  The GST-hSac2 protein was expressed in Sf9 cells by infecting them with recombinant virus (e.g. p. 22014, left column, 3rd paragraph).  Figure 1 shows the nucleotide sequence and corresponding amino acid sequence of hSac2 cDNA (e.g. p. 22012) (claims 65 and 66).  The sequence after the termination codon tag is considered 3’ untranslated region.  The full-length human hSac2 cDNA contains an ORF and a 3’UTR from a FIG4 gene and a 17-bp poly(A)+ stretch (claims 1, 22, 67 and 68).  The ORF in pBlue-script II SK+ vector comprising hSac2 cDNA and the expression vector expressing GST-hSac2 does not encode a reporter gene (claims 2 and 23).  The Sf9 cells are insect cells (claim 45).  The buffer solution containing the pBlue-script II SK+ vector comprising hSac2 cDNA or the expression vector expressing GST-hSac2 is considered a pharmaceutical acceptable vehicle or diluent and it is considered a pharmaceutical composition (claims 48 and 49). 
It is noted the specification discloses that the term “a FIG4 gene” generally refers to a gene encoding FIG4, which is also known as, for example, Sac Domain-Containing Inositol Phosphatase 3, Sac3, S. cerevisiae Homolog of FIG4 (see, for instance, Minagawa et al., 2001…) (paragraph [0073], PGPub).  Thus, the hSac2 gene is a FIG4 gene as pointed out by Applicant in the specification.  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the human, which is a mammal, FIG4 gene because Bauer teaches using yeast FIG4 gene in a vector and Minagawa teaches the presence of hSac2 cDNA sequence including the 3’ UTR sequence.  It would be obvious for one of ordinary skill in the art to substitute the yeast Sac3 gene (yeast FIG4 gene) taught by Bauer with the human FIG4 gene sequence including the 3’ UTR sequence taught by Minagawa in order to characterize the function of human FIG4 gene with reasonable expectation of success.
 One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to express recombinant GST-hSac2 protein from Sf9 cells for phosphatase activity study as taught by Minagawa or to prepare the plasmid for complementation analysis or sequence analysis as taught by Bauer with reasonable expectation of success.

Claim 1 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., 1996 (Yeast, Vol. 12: 965-975) as evidenced by Visus et al., 2007 (Cancer Res. Vol. 67(21): p. 10538-10545) and Feng et al., 2018 (Cancer Medicine, Vol. 7, p. 6124-6136) and in view of Kay et al., November 21, 2013 (US 20130312126 A1) as applied to claims 1, 22, 45, 48-49 and 76-77 above, and further in view of Meisler et al., 2008 (GeneSeq Accession No. ATT38426, computer printout, pages 15-16).
Claims 1 and 78 are directed to an artificial nucleic acid molecule comprising a) at least one open reading frame (ORF) encoding a pathogen antigen, a tumor antigen or a human therapeutic protein, b) at least one Sac Domain-Containing Inositol Phosphatase 3 (FIG4) 3’-untranslated region element (3’-UTR element) comprising a nucleic acid sequence from a FIG4 gene 3’-UTR, and c) a poly(A) sequence having a length of 40 to 200 adenine nucleotides, wherein said ORF is heterologous to said 3’UTR element and wherein said 3’UTR element is positioned between said ORF and said poly(A) sequence.  Claim 78 specifies the artificial nucleic acid molecule comprises a sequence according to SEQ ID No. 1 or 2.
The teachings of Bauer and Kay are as discussed above.  Bauer and Kay do not specifically teach the artificial nucleic acid molecule comprises a sequence according to SEQ ID No. 1 or 2. 
Meisler discloses the nucleotide sequence of a human mutant FIG4 cDNA fragment sequence GeneSeq Accession No. AAT38426 (nt 2725-nt 2890), which is 100% identical to the nucleotide sequence of SEQ ID No. 1 (nt 1-nt 166).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an artificial nucleic acid molecule comprising a sequence according to SEQ ID No. 1 because Bauer teaches preparation of a plasmid comprising the SAC3 gene (FIG4 gene) and Meisler teaches the nucleotide sequence of a human mutant FIG4 cDNA sequence, GeneSeq Accession No. AAT38426, which is 100% identical to the nucleotide sequence of SEQ ID No. 1.  Since both Bauer and Meisler teaches FIG 4 gene sequences, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the FIG4 gene sequence taught by Bauer with the human FIG4 cDNA sequence taught by Meisler to prepare the plasmid vector with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the plasmid for complementation analysis or sequence analysis as taught by Bauer with reasonable expectation of success.

Claims 1 and 75 are rejected and newly added claims 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., 1996 (Yeast, Vol. 12: 965-975) as evidenced by Visus et al., 2007 (Cancer Res. Vol. 67(21): p. 10538-10545) and Feng et al., 2018 (Cancer Medicine, Vol. 7, p. 6124-6136) and in view of Kay et al., November 21, 2013 (US 20130312126 A1) and Liu et al., 2007 (US 20070172949 A9, IDS) as applied to claims 1, 45-46, 69, 74, 79 and 81-82 above, and further in view of Schwartz et al., 2003 (US 20030055017 A1).
Claims 1 and 75 are directed to an artificial nucleic acid molecule comprising a) at least one open reading frame (ORF) encoding a pathogen antigen, a tumor antigen or a human therapeutic protein, b) at least one Sac Domain-Containing Inositol Phosphatase 3 (FIG4) 3’-untranslated region element (3’-UTR element) comprising a nucleic acid sequence from a FIG4 gene 3’-UTR, and c) a poly(A) sequence having a length of 40 to 200 adenine nucleotides, wherein said ORF is heterologous to said 3’UTR element and wherein said 3’UTR element is positioned between said ORF and said poly(A) sequence.  Claim 75 specifies the ORF encodes a human therapeutic protein.
Claims 79-80 are directed to a purified artificial mRNA molecule comprising, from 5’ to 3’, a) at least one open reading frame (ORF) encoding a pathogen antigen, a tumor antigen or a human therapeutic protein, b) at least one Sac Domain-Containing Inositol Phosphatase 3 (FIG4) 3’-untranslated region element (3’-UTR element) comprising a nucleic acid sequence from a FIG4 gene 3’-UTR, and c) a poly(A) sequence having a length of 40 to 200 adenine nucleotides, wherein said ORF is heterologous to said 3’UTR element.  Claim 80 specifies the ORF encodes a human therapeutic protein.
The teachings of Bauer, Kay and Liu are as discussed above.  Bauer, Kay and Liu do not specifically teach the ORF encodes a human therapeutic protein.
Schwartz teaches a vector for expression of a nucleic acid sequence in a cell, comprising a nucleic acid cassette containing a nucleotide sequence encoding growth hormone releasing hormone (GHRH), a 5’ flanking region including a promoter, and a 3’ flanking region including a 3’ UTR or a 3’ NCR or both (e.g. [0005], claim 1).  The GHRH is human GHRH (e.g. claim 2).  The 3’ UTR is a growth hormone 3’ UTR or from a human growth hormone (e.g. claims 8-9).  The human GHRH is considered a human therapeutic protein.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an ORF encoding a human therapeutic protein because Bauer teaches plasmid pRB391 containing HOM2 ORF and full-length genomic sequence of yeast SAC3 gene and plasmid sac3-2 containing HOM2 ORF and Leu2 gene, which replaces the SAC3 gene but retains the sac3 gene 3’ UTR sequence (Fig. 1A and 1B), and Schwartz teaches a vector comprising a nucleotide sequence encoding growth hormone releasing hormone (GHRH), a 5’ flanking region including a promoter, and a 3’ flanking region including a 3’ UTR or a 3’ NCR or both.  Both Bauer and Schwartz teach a vector comprising 5’ flanking region, a nucleotide sequence encoding a protein and a 3’ flanking region containing 3’ UTR, and Schwartz further teaches the nucleotide sequence can encode a human growth hormone releasing hormone (GHRH), which is a human therapeutic protein.  It would be obvious for one of ordinary skill in the art to substitute the Leu2 gene taught by Bauer with the human GHRH gene taught by Schwartz so as to express the human GHRH gene in a cell with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare the plasmid for complementation analysis or sequence analysis as taught by Bauer or to prepare the vector for expression of a nucleic acid sequence in a cell as taught by Schwartz with reasonable expectation of success.

Response to arguments:
Applicant argues that claim 1 has been amended to incorporate features of previous claim 68, which was not subject to the rejection.  Accordingly, the rejection is moot (Remarks, p. 7-8).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection and the following reasons.
It is noted that claims 67-68 are rejected in the original 102 rejection.  Bauer teaches the plasmid containing the whole yeast SAC3 gene sequence, it is inherent that the SAC3 gene sequence would contain the polyadenylation signal, which is located 3’ of the 3’-UTR.  When mRNA is produced and after post-transcription modification, poly(A) tail will be added at the 3’ end of 3’-UTR.  Therefore, the 3’-UTR element is positioned between the ORF and the poly(A) sequence.  Thus, the newly amended claims and their dependent claims are rejected under 35 U.S.C. 103 as set forth above.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632